DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6, the limitation that the disassembling stick has a curvature is dependent upon the curvature of the display device, which is a material worked upon.  Because the apparatus of claim 6 could be used to work on other materials with different curvatures, the claimed curvature of the disassembling stick would be variable and, therefore, indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP 2005-129318A (Isomi et al.).  Isomi et al. shows an apparatus for separating a window, the apparatus comprising: a heating unit, 206 (See Machine Translation, Paragraph 0030) on which a display device comprising a display panel, a window disposed on the display panel and comprising a color layer, and an adhesive layer disposed between the display panel and the window is placed; and a disassembling unit, 5, disposed on at least one side of the heating unit, 206, and comprising a disassembling stick, 101, configured to separate an edge of the display panel from the window (Machine Translation, Paragraph 0027).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2005-129318A (Isomi et al.) in view of Japanese Patent Publication JP 2005-116346A (Tani et al.).  As shown in paragraph 6 above, Isomi et al. shows the apparatus of claim 1 but fails to disclose a heating controller.  Tani et al. also shows an apparatus for separating a window from a display panel wherein the display panel is placed on a heating plate which is kept within a temperature range (English Abstract).  One of ordinary skill in the art at the time of the invention would have surmised that the heating plate of Tani et al. is controlled by a heating controller.  It would have been obvious to one of ordinary skill in the art at the time of filing the application to add the heating controller of Tani et al. into the apparatus of Isomi et al. because Tani et al. teaches that a specific range of temperatures is optimal for separating a window from a display panel.
Regarding claim 5, limitations to materials worked upon are only given patentable weight in an apparatus claim to the extent that the apparatus must be capable of working on the claimed materials. The apparatus of the references as combined is capable of working on a display device which comprises a flat area and a bending area bent from at least one side of the flat area.  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either alone or in combination shows the instantly claimed limitations.  In particular, there is no reason to make the hot plate of the references as combined to have a peripheral portion with a temperature different from a central portion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 30, 2021